Curia, per Wardlaw, J.
It appears that the defend ants entered and held under an agreement to buy from the ancestor of the plaintiffs, upon which they have made partial payments. No demand of possession by the plaintiffs has been shewn. The defendants were at least tenants at will. A tenant at will is not a wrongdoer, and neither trespass nor ejectment will lie against him, unless his tenancy be determined before the commencement of the suit. (4 T. R. 680 ; 1 B. & C. 126.)
New trials are ordered.
Richardson, O’Neall, Evans and Frost, JJ. concurred.